Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/18/2021 is acknowledged.
Drawings
The drawings were received on 11/28/2018.  These drawings are approved.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,4-6-12,16,17,19-28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beall et al (20140066285).
	With respect to claim 1 Beall et al teach a glass ceramic body including beta spodumene and gahnite, see examples 11,13,13,16-24. The color coordinates are L=26-33, a*=.1-1 and b* -1 to -6 [0042].
	With respect to claim 2, examples 16-20 include pseudobrooktite.

	With respect to claim 6, example 21 includes 65.4% SiO2. 
	With respect to claim 7, the examples include less than 15% Li2O.
	With respect to claim 8, most examples include .3% Na2O.
	With respect to claim 9, examples 23 and 24 include .6 and .4% Fe2O3.
	With respect to claim 10 it would be expected the crystallinity would be greater than 50% absent tangible evidence to the contrary.
	With respect to claim 11, beta spodumene is the primary crystal phase.
	With respect to claim 12, the similarity in processing parameters would be expected to yield similar crystal sizes.
	With respect to claim 16 example 15 has Fe2O3 content of 2.5% ad Co3O4 content of .6% and a primary crystal phase of beta spodumene.
	With respect to the color coordinates, Beall et al teach L=26-33, a*=.1-1 and b* -1 to -6 [0042].
With respect to claim 17, examples 16-20 include pseudobrooktite.
	With respect to claim 19 a gahnite phase is taught in example 15.
	With respect to claim 20 because of the similarity of crystal phases and composition it would be expected that the glass ceramic of Beall includes a similar transmittance.
	With respect to claims 5,21-25 Beall et al teach the following glass composition:

    PNG
    media_image1.png
    223
    660
    media_image1.png
    Greyscale

The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 


	With respect to claim 26 it would be expected the crystallinity would be greater than 50% absent tangible evidence to the contrary.
	With respect to claim 27, beta spodumene is the primary crystal phase.
	With respect to claim 28, the similarity in processing parameters would be expected to yield similar crystal sizes.
		It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 

Allowable Subject Matter
Claims 3 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or fairly suggest the claimed glass ceramic further including armalcolite.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beall et al (8,664,131) teaches a beta spodumene glass ceramic which is white and therefor has different color coordinates. 
Beall et al (5,173,453) teaches a beta spodumene and gahnite glass ceramic however fails to teach the claimed color coordinates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
09/11/2021